UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ( X ) QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endingAugust 31, 2009 ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-29373 Seychelle Environmental Technologies, Inc. (Exact Name of registrant as specified in its charter) Nevada 33-0836954 (State or other jurisdiction (IRS Employer File Number) Of incorporation) 32963 Calle Perfecto San Juan Capistrano, California (Address of principal executive offices) (zip code) (949) 234-1999 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the Registrant's $0.001 par value common stock, as of August 31, 2009 was 25,824,146.Moreover, the aggregate market value of the voting stock of the Registrant held by non-affiliates as of October 14, 2009 was approximately $2,953,000. FORM 10-Q Securities and Exchange Commission Washington, D.C. 20549 Seychelle Environmental Technology, Inc. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Consolidated Financial Statements Balance Sheets(unaudited) as of August 31, 2009 and February 28, 2009 3 Statements of Operations (unaudited) for the Three Months and Six Months Ended August 31, 2009 and 2008 4 Statements of Cash Flows (unaudited) for the Six Months Ended August 31, 2009 and 2008 6 Notes to Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Item 4T. Controls and Procedures 16 PART IIOTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 - 2 - PART I ITEM 1. FINANCIAL STATEMENTS SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC.
